Title: To John Adams from Jabez Bowen, 15 February 1790
From: Bowen, Jabez
To: Adams, John



Sir
Providence Febr 15. 1790

I doubt not but You have been inform’d that our Genl Assembly have order’d a Convention to be called to meet at South Kingston the first Monday of March.  The Delegates were chosen the 8th. of this month and from the Returns we Count Thirty Two Federals and Thirty Eight Antis, so that the Battle will go hard against us if some methods cannot be hit upon to affoard us some help. As I hinted in a former letter so I repeat it in this, if Congress would take up the Letter that was sent from our General Assembly and give them a firm and Spirited Reply it would be of great service. They might let them know that Congress Consider the Teritory of Rd Island as apart of the United States that if a part of the present Inhabitants did not choose to Live under the Federal Government they would be permitted to sell their Estates &c. but that the people of Rd Island must of necessity be united with the Rest of the American States.  The same wicked disposition continues among the Leaders as heretofore and Congress can do nothing that is good or praise worthy but every of their acts and found fault with.
We shall do every thing in our power per jus art nisas to accomplish our ends—as we really look on the people as Deluded and facinated at present. And seem determined to oppose with Love of Arms every effort that can be made for the Establishing the Federal Government, if a firm arm could be laid on us to let them feel and see that Congress was Determined that something should be done and that soon it would have a good Effect.
The present plan of the oposition is to adjorn the Convention to September by which time they say Congress will do so many unjust things, that several of the great States will be ready to Revol, and that Rd Island remaining a Free and Independent State will put her self at their head, & with many other Extravegant plans.
On the whole if something could be sent on from Congress to look as if it was spontaneously done, addressed to the Convention I really believe it would have a great weight in producing a favourable determination of the Question.
With Esteem I Remain Your Excellency’s / most Obedient Humb Servant
Jabez Bowen